UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For quarterly period ended JANUARY 31, 2012 OR []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 1-8551 Hovnanian Enterprises, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 22-1851059 (I.R.S. Employer Identification No.) 110 West Front Street, P.O. Box 500, Red Bank, NJ07701 (Address of Principal Executive Offices) 732-747-7800 (Registrant's Telephone Number, Including Area Code) N/A(Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer[ X ] Non-Accelerated Filer[](Do not check if smaller reporting company)Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 84,416,927 shares of Class A Common Stock and14,660,059 shares of Class B Common Stock were outstanding as of March 6, 2012. 1 HOVNANIAN ENTERPRISES, INC. FORM 10-Q INDEX PAGE NUMBER PART I.Financial Information Item l.Financial Statements: Condensed Consolidated Balance Sheets as of January 31, 2012 (unaudited) and October 31, 2011 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended January 31, 2012 and 2011 5 Condensed Consolidated Statement of Equity (unaudited) for the three months ended January 31, 2012 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended January 31, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3.Quantitative and Qualitative Disclosures About Market Risk 58 Item 4.Controls and Procedures 59 PART II.Other Information Item 1.Legal Proceedings 59 Item 2.Unregistered Sales of Equity Securities andUse of Proceeds 59 Item 6.Exhibits 61 Signatures 63 2 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) January 31, October 31, 2011 (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Restricted cash Inventories: Sold and unsold homes and lots under development Land and land options held for future development or sale Consolidated inventory not owned- Specific performance options Total inventories Investments in and advances to unconsolidated joint ventures Receivables, deposits, and notes Property, plant, and equipment – net Prepaid expenses and other assets Total homebuilding Financial services: Cash and cash equivalents Restricted cash Mortgage loans held for sale Other assets Total financial services Total assets $ $ (1)Derived from the audited balance sheet as of October 31, 2011. See notes to condensed consolidated financial statements (unaudited). 3 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands Except Share Amounts) January 31, October 31, (Unaudited) LIABILITIES AND EQUITY Homebuilding: Nonrecourse land mortgages $ $ Accounts payable and other liabilities Customers’ deposits Nonrecourse mortgages secured by operating properties Liabilities from inventory not owned Total homebuilding Financial services: Accounts payable and other liabilities Mortgage warehouse line of credit Total financial services Notes payable: Senior secured notes Senior notes TEU senior subordinated amortizing notes Accrued interest Total notes payable Income taxes payable Total liabilities Equity: Hovnanian Enterprises, Inc. stockholders’ equity deficit: Preferred stock, $.01 par value - authorized 100,000 shares; issued 5,600 shares with a liquidation preference of $140,000 at January 31, 2012 and at October 31, 2011 Common stock, Class A, $.01 par value – authorized 200,000,000 shares; issued 93,742,999 shares at January 31, 2012 and 92,141,492 shares at October 31, 2011 (including 11,760,763 and 11,694,720 shares at January 31, 2012 and October 31, 2011, respectively, held in Treasury) Common stock, Class B, $.01 par value (convertible to Class A at time of sale) – authorized 30,000,000 shares; issued 15,353,126 shares at January 31, 2012 and 15,252,212 shares at October 31, 2011 (including 691,748 shares at January 31, 2012 and October 31, 2011 held in Treasury) Paid in capital - common stock Accumulated deficit ) ) Treasury stock - at cost ) ) Total Hovnanian Enterprises, Inc. stockholders’ equity deficit ) ) Noncontrolling interest in consolidated joint ventures 92 Total equity deficit ) ) Total liabilities and equity $ $ (1) Derived from the audited balance sheet as of October 31, 2011. See notes to condensed consolidated financial statements (unaudited). 4 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Data) (Unaudited) Three Months Ended January 31, Revenues: Homebuilding: Sale of homes $ $ Land sales and other revenues Total homebuilding Financial services Total revenues Expenses: Homebuilding: Cost of sales, excluding interest Cost of sales interest Inventory impairment loss and land option write-offs Total cost of sales Selling, general and administrative Total homebuilding expenses Financial services Corporate general and administrative Other interest Other operations Total expenses Gain on extinguishment of debt - Loss from unconsolidated joint ventures ) ) Loss before income taxes ) ) State and federal income tax provision (benefit): State Federal 70 ) Total income taxes ) Net loss $ ) $ ) Per share data: Basic: Loss per common share $ ) $ ) Weighted-average number of common shares outstanding Assuming dilution: Loss per common share $ ) $ ) Weighted-average number of common shares outstanding See notes to condensed consolidated financial statements (unaudited). 5 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY (In Thousands Except Share Amounts) (Unaudited) A Common Stock B Common Stock Preferred Stock Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Paid-In Capital Accumulated Deficit Treasury Stock Noncontrolling Interest Total Balance, November 1, 2011 $ ) $ ) $
